680 F.2d 105
CORAL GABLES IMPORTED MOTORCARS, INC., et al., Plaintiffs-Appellees,v.FIAT MOTORS OF NORTH AMERICA, INC., Defendant-Appellant.
No. 80-5787.
United States Court of Appeals,Eleventh Circuit.
July 9, 1982.

Appeal from the United States District Court for the Southern District of Florida.
Greenbaum, Wolff & Ernst, James M. Brachman, New York City, Woodrow M. Melvin, Miami, Fla., for defendant-appellant.
Lane, Mitchell & Harris, P. A., C. Robert Murray, Miami, Fla., for Coral Gables Imported Motor Cars, Inc. & Rebhan.
Before TUTTLE, KRAVITCH and JOHNSON, Circuit Judges.
On Petition for Rehearing
PER CURIAM:


1
In their petition for rehearing, appellees point out that we incorrectly refer to both appellees in our discussion of the release.  Accordingly, we find that our original opinion, 673 F.2d 1234, should be modified as follows.  The last sentence of the first paragraph should be deleted.  All references to appellees in the first six paragraphs of Part II of the opinion are hereby changed to read "appellee Gables."  The last paragraph of the opinion should be changed to read:


2
Because we hold that appellee Gables' claims were effectively precluded by the release and waiver, we REVERSE the judgment in the amount of $491,827.00 entered in favor of Gables.  Because we hold that Rebhan waived his claim of fraudulent misrepresentation, we REVERSE the judgment in the amount of $100,001.00 entered in favor of Rebhan, and REMAND to the district court for proceedings consistent with this opinion.


3
In ruling on this petition for rehearing, we have reviewed Fiat's allegations of error concerning claims other than fraud and find them to be without merit.  To the extent of the above changes the petition for rehearing is GRANTED.  In all other respects the petition is DENIED.